19-12447-smb      Doc 137      Filed 11/02/20 Entered 11/02/20 14:32:41             Main Document
                                           Pg 1 of 2



                            DAHIYA LAW OFFICES LLC
                                           Attorneys
                                 75 Maiden Lane Suite 506
                                 New York, New York 10038
                          Tel: 212-766 8000       Fax: 212 766 8001
                                   karam@legalpundit.com

                                                                November 2, 2020
To the
Hon. Judge Stuart Bernstein
United States Bankruptcy Judge
One Bowling Green
New York NY 10004-1408

                               Bronx Miracle Gospel Tabernacle Word of Faith Ministries Inc.
                               Case No. 19-12447
Dear Judge Bernstein:
       I am the counsel for the Church, Bronx Miracle Gospel Tabernacle Word of Faith
Ministries Inc. (Bronx Miracle or Church). I am writing to request your intervention on an urgent
basis.
       Your Honor had appointed the Operating Trustee, 11 U.S.C.§ 1104. Ms. Deborah Piazza
once appointed took control of the Church, shut down its operation and removed the computers
and the files. Now, we had wanted to amend the schedules and rectify the information’s including
the list of the creditors etc. A lot of information is within the computer and the files and we do not
have access to the same. It is just very unfair that this trustee and her team does not allow us to
have our computers or file back so that we could take care of our homework. We have already
witnessed the highest achievement of the trustee—Zoom sale of the Church— with the attendant
disallowing the Church’s participation or access in any manner with the sale, closing or anything
else. The operating trustee now has moved with motions and Chapter 11 plan. It is clear that they
will not do anything more in the best interest of the estate.
       We have claims against Newell Funding and Thomas Borek. She sits on them and it is clear
that she will not do anything with those claims. We can neither file nor defend ourselves against
the operating trustees’ actions that which impairs the best interest of the estate and the Church.
We are rendered helpless—law and equity does not warrant such a predicament. Such a dog in
the manger attitude by the operating trustee does not help any party and least of all the estate,
which has suffered the most. Mr. Markowitz would not give us the computers and files back so
that the Church could assert its rights and protect its interest. We have never witnessed something


                                                  1
19-12447-smb       Doc 137      Filed 11/02/20 Entered 11/02/20 14:32:41            Main Document
                                            Pg 2 of 2



like this before. Indeed, Your Honor, since a long time “law that takes property from A. and gives
it to B: It is against all reason and justice.” Calder v. Bull, 3 U.S. 386, 388, 1 L. Ed. 648 (1798).
Just because it in the name of the Bankruptcy Code, does not supplant the basic principles of law
and equity. Even the source of the Title 11, the Bankruptcy Clause, Art 1, § 8 was meant to be
subordinate to the Fifth Amendment. “The bankruptcy power like the other great substantive
powers of Congress, is subject to the Fifth Amendment.” Louisville Joint Stock Land Bank v.
Radford, 295 U.S. 555, 589 (1935). Why can’t a solvent debtor access their files and computers?
We would have a taken a seat back, if this Trustee was moving expeditiously to enforce the claims
of the estates, maximizing its value, however she does not. This Operating Trustee is out there
now to only enhance their own compensation rather than that of the estate, despite the knowledge
that the debtor is a solvent Church with special rights and privileges and it has claims.
         The Church has creditors and employees’ unpaid salaries. I cannot put the right figures into
the schedules without going through the record, which I had requested from the Pastor and his
staff, however he states that the information happens to be within the files and the computers.
         Your Honor we need the Computers and the files, we need the same for completing the
information on the filed schedules. The case was not properly and competently filed. This Court
knows about it. We need to protect our claims. Even in criminal proceeding, the accused is entitled
to have exculpatory materials from the government, Brady v. Maryland, 373 U.S. 83 (1963)—here
it is the solvent debtor that is being denied its property rights.

         We have deliberately avoided motion practice etc. to minimize the expenses. Wherefore
we need direction from the court directing the team of the operating trustee to handover the
computers and files to us to take care of our homework as soon as possible. Thank you, Your
Honor.

                                                        /s/karamvirdahiya
                                                        Karamvir Dahiya




                                                   2
